Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103(a) as being unpatentable over Mindell et al. US 2016/0363663 in view of Bhatia et al. US 7181529 and further in view of Gilbert et al. US 9635514.
 
     As to claim 1, Mindell teaches a multi-object tracking method (see abstract), comprising: (a) generating by a processor multi-dimensional physical characterization data associated with a plurality of objects (see figs.12-14 and, e.g. [0082] teaching 3D characterization data associated with objects); (b) simplifying by the processor the multi-dimensional physical characterization data to reduce at least one dimension thereof, thereby resulting in a simplified data set (esp. c.f. [0050] and figs.3 and 9-10); and (c) tracking by the processor, the plurality of objects, by comparing a current simplified data set and a stored data set in a database (see abstract and [0094, 0109] and c.f. figs.13-14); wherein in response to a comparison result that the current 
	While it is the position of the Office that Mindell teaches all the limitations, for the sake of argument, the Office will assume Mindell fails to teach in response to comparing data set not equal to stored data in the database, defining the new event and storing the data set in the database. 
	However, please N.B., in response to comparing data set not equal to stored data in the database, defining the new event and storing the data set in the database is a routine concept in the art. For instance, Bhatia teaches in response to comparing data set not equal to stored data in the database, defining the new event and storing the data set in the database (esp. c.f. col.13 lines 34-60).
	It would be obvious for a skilled artisan to modify Mindell by defining new event and storing data set in a database after comparing data set and finding it is not equal to stored data in the database, as taught by Bhatia (see above), for the benefit of utilizing an efficient process flow to modify, store, and update data in a database, as taught by Bhatia (see above).  
	Mindell and Bhatia do not explicitly teach the multi-dimensional physical characterization data being generated according to RF transmitting signals transmitted to objects and reflected RF receiving signals reflected from the objects. 
	However, Gilbert teaches (esp. c.f. claim 1 of Gilbert) multi-dimensional physical characterization data being generated according to RF transmitting signals transmitted to objects and reflected RF receiving signals reflected from the objects (claim 1 of Gilbert teaches a 
	It would be obvious to modify Mindell, Bhatia with the teachings in claim 1 of Gilbert so that the processor can generate multi-dimensional physical characterization data associated with RF transmit/reflection signals (see claim 1 of Gilbert) for the benefit of tracking object location, velocity, acceleration data as desired. 
      As to claim 2, cited art teaches the method of claim 1, wherein the step (a) comprises: generating and transmitting radio-frequency (RF) transmitting signals to the objects contained in a robot (see fig.6 Mindell); receiving RF receiving signals reflected from the objects (see fig.7 Mindell); and extracting the multi-dimensional physical characterization data of the objects at different times according to the RF transmitting signals and the RF receiving signals (see figs. 13-14 Mindell).     As to claim 3, cited art teaches the method of claim 2, wherein the RF transmitting signals comprise frequency-modulated continuous-wave (FM-CW) radio signals (see fig.2 and [0010] of Mindell).     As to claim 4, cited art teaches the method of claim 2, wherein the extracted multi-dimensional physical characterization data comprises strength, frequency, position and speed (see fig.5 and [0013, 0024] of Mindell).     As to claim 5, cited art teaches the method of claim 1, wherein the step (a) comprises: using a claim 6, cited art teaches the method of claim 5, further comprising: generating and transmitting radio-frequency (RF) transmitting signals to the robot composed of the objects (see fig.4 and [0069, 0115, 0122] of Mindell); receiving RF receiving signals reflected from the objects; and extracting the multi-dimensional physical characterization data of the objects at different times according to the RF transmitting signals and the RF receiving signals (see figs.6-9 and [0014-0017] of Mindell).     As to claim 7, cited art teaches the method of claim 5, wherein the multi-dimensional physical characterization data comprises noise energy measured by the probe (see [0040, 0044] of Mindell), and positions and shaft angles of the robot (see fig.14 Mindell, the angles/position formed by 114 and 112).
As to claim 8, cited art teaches the method of claim 1.
The cited art doesn’t expressly teach wherein the step (b) is performed by using principle component analysis (PCA) to simplify the multi-dimensional physical characterization data (although Mindell does teach various analysis, see [0116, 0118, 0123, 0125]).
However, please N.B., PCA and ICA are routine analyses used in characterization of data.
claim 9, cited art teaches the method of claim 1.
The cited art doesn’t expressly teach wherein the step (b) is performed by using ICA to simplify the multi-dimensional physical characterization data (although Mindell does teach various analysis, see [0116, 0118, 0123, 0125]).
However, please N.B., PCA and ICA are routine analyses used in characterization of data.
It would be obvious to modify the cited art by utilizing PCA and/or ICA to characterize the data as such analyses are common forms of analyses.  

As to claim 10, cited art teaches the method of claim 1, wherein the database performs classification on datasets by using a machine learning technique (see [0070, 0122] of Mindell).

     As to claim 11, Mindell teaches a multi-object tracking system (see abstract), comprising: a processor that generates multi-dimensional physical characterization data associated with a plurality of objects (see figs.12-14 and, e.g. [0082] teaching 3D characterization data associated with objects); and simplifies the multi-dimensional physical characterization data to reduce at least one dimension thereof, thereby resulting in a simplified data set (esp. c.f. [0050] and figs.3 and 9-10); and a database that stores plurality of data sets (see abstract and [0094, 0109] and c.f. figs.13-14); wherein the processor tracks by the plurality of objects by comparing a current simplified data set is equal to the stored data set in the database in respone to comparison that 
	While it is the position of the Office that Mindell teaches all the limitations, for the sake of argument, the Office will assume Mindell fails to teach in response to comparing data set not equal to stored data in the database, defining the new event and storing the data set in the database. 
	However, please N.B., in response to comparing data set not equal to stored data in the database, defining the new event and storing the data set in the database is a routine concept in the art. For instance, Bhatia teaches in response to comparing data set not equal to stored data in the database, defining the new event and storing the data set in the database (esp. c.f. col.13 lines 34-60).
	It would be obvious for a skilled artisan to modify Mindell by defining new event and storing data set in a database after comparing data set and finding it is not equal to stored data in the database, as taught by Bhatia (see above), for the benefit of utilizing an efficient process flow to modify, store, and update data in a database, as taught by Bhatia (see above).  
Mindell and Bhatia do not explicitly teach the multi-dimensional physical characterization data being generated according to RF transmitting signals transmitted to objects and reflected RF receiving signals reflected from the objects. 
	However, Gilbert teaches (esp. c.f. claim 1 of Gilbert) multi-dimensional physical characterization data being generated according to RF transmitting signals transmitted to objects and reflected RF receiving signals reflected from the objects (claim 1 of Gilbert teaches a 
	It would be obvious to modify Mindell, Bhatia with the teachings in claim 1 of Gilbert so that the processor can generate multi-dimensional physical characterization data associated with RF transmit/reflection signals (see claim 1 of Gilbert) for the benefit of tracking object location, velocity, acceleration data as desired. 

     As to claim 12, cited art teaches the system of claim 11, further comprising a radar, which comprises a transmitter that transmits the RF transmitting signals to the objects contained in a robot; and a receiver that receives RF receiving signals reflected from the objects (esp. c.f. figs. 6-8 of Mindell).
Cited art doesn’t expressly teach a modem that extracts multi-dimensional physical characterization data of objects at different times according to the signals (although Mindell does teach various analysis, see [0116, 0118, 0123, 0125]).
However, please N.B., PCA and ICA are routine analyses used in characterization of data that could be executed with a modem.
It would be obvious to modify the cited art by utilizing PCA and/or ICA via a modem to characterize the data as such analyses are common forms of analyses.       As to claim 13, cited art teaches the system of claim 12 (see above), wherein the radar comprises a frequency-modulated continuous-wave (FM-CW) radar (see fig.2 and [0010] Mindell).  claim 14, cited art teaches the system of claim 12, wherein the extracted multi-dimensional physical characterization data comprises strength, frequency, position and speed (see fig.5 Mindell and [0013, 0024] Mindell).

As to claim 15, cited art teaches the system of claim 11, further comprising: a probe disposed on a robot to perform measurement to obtain at least one physical characterization data (see [0069, 0115, 0122] of Mindell); and obtaining at least one physical characterization data associated with the robot (see [0069, 0115, 0122] of Mindell).

     As to claim 16, cited art teaches the system of claim 15, further comprising a radar, which comprises a transmitter that transmits the RF transmitting signals to the objects contained in a robot; and a receiver that receives RF receiving signals reflected from the objects (esp. c.f. figs. 6-8 Mindell).
Cited art doesn’t expressly teach a modem that extracts multi-dimensional physical characterization data of objects at different times according to the signals (although Mindell does teach various analysis, see [0116, 0118, 0123, 0125]).
However, please N.B., PCA and ICA are routine analyses used in characterization of data that could be executed with a modem.
It would be obvious to modify the cited art by utilizing PCA and/or ICA via a modem to characterize the data as such analyses are common forms of analyses.  
claim 17, cited art teaches claim 15 wherein the multi-dimensional physical characterization data comprises noise energy measured by the probe (see [0040, 0044] Mindell), and positions and shaft angles of the robot (see fig.14 Mindell; the angles/position formed by 114 and 112).

     As to claim 18, cited art teaches the system of claim 11.
Cited art doesn’t expressly teach principle component analysis (PCA) to simplify the multi-dimensional physical characterization data (although Mindell does teach various analysis, see [0116, 0118, 0123, 0125]).
However, please N.B., PCA and ICA are routine analyses used in characterization of data.
It would be obvious to modify the cited art by utilizing PCA and/or ICA to characterize the data as such analyses are common forms of analyses.  As to claim 19, cited art teaches the system of claim 11.
Cited art doesn’t expressly teach principle component analysis (PCA) to simplify the multi-dimensional physical characterization data (although Mindell does teach various analysis, see [0116, 0118, 0123, 0125]).
However, please N.B., PCA and ICA are routine analyses used in characterization of data.
It would be obvious to modify the cited art by utilizing PCA and/or ICA to characterize the data as such analyses are common forms of analyses.  

As to claim 20, cited art teaches the method of claim 11, wherein the database performs classification on datasets by using a machine learning technique (see [0070, 0122] of Mindell).
     
Response to Remarks
Applicant’s amendment filed 1/10/22 has been considered. However, please N.B., Applicant’s remarks are considered moot in view of the new grounds of rejection necessitated by amendment (Gilbert reference). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646